DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because claims 1-17 and claims 8-14 are software application claims. Thus, each independent claim, on its face, is not directed to one of the statutory categories of 35 U.S.C. § 101 of new and useful process, machine, manufacture, or composition of matter.

Claims 1-14 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step2A - Prong1: If that the claim language is amended from being directed to software per se to being directed to a statutory category step 1 can be met and the following analysis will apply. Independent claims 1 and 8 recite the limitation of enabling a software event triggered real-time biometric identity validation to enable the validation of a user’s identity during use of the system. Claim 8 further describes validating a user’s geographic location.  The validation limitations are processes that under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting " software event triggered real-time biometric identity validation to enable the validation of a user’s identity " and “software enabling a current geographic location of a user to be validated” nothing in the claims preclude the validating steps from practically being performed in the human mind. For example, but for the "software enable/enabling" language, the claim encompasses manually verifying the user’s biometric information and geographic location. The limitations merely describe comparing received biometric and geographic data from a user to stored data, and is a mental process.

Step2A - Prong 2: The independent claims include the additional limitations of issuing a security alert notice and a notice of failed identity validation if the biometric identity validation fails to validate a user’s personal identity (claims 1 and 8), and issuing a security alert notice and a notice of failed current geographic location validation whenever the geographic location validation fails to validate the user’s current location (claim 8).  The issued alarm and security notices are recited at a high-level of generality in the specification para. 0040-0041, such that it amounts to merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of issuing a security alert notice and a notice of failed identity validation if the biometric identity validation fails to validate a user’s personal identity (claims 1 and 8), and issuing a security alert notice and a notice of failed current geographic location validation whenever the geographic location validation fails to validate the user’s current location (claim 8), simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d). The invention only requires generic components to perform generic computer functions of gathering, storing, processing, and comparing biometric and location data corresponding to a user, and communicating a message to the user if validation fails. (see Spec. paras. 0001, and 0027). There are no additional elements in the claims that amount to significantly more than the judicial exception. The claims are ineligible.
Dependent claims 2-7, and 8-14, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 2-7, and 8-14, further describes triggering the validation of biometric identity data, which is part of the abstract idea of comparing received biometric and geographic data from a user to stored data, and does not add a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Albisu US Patent Application 2012/0054046 A1 (hereinafter Albisu) in view of Tussy US Patent Application 2019/0213311 A1 (hereinafter Tussy).
Regarding claim 1, Albisu teaches a software Biometric Verification Application/System for verifying a personal identity of an user of an identity secured electronic system comprising software enabling a software event triggered real-time biometric identity validation to enable the validation/re-validation of said user's personal identity during said user's use of said identity secured electronic system enabling a validation/re-validation software event during said user's use of said identity secured electronic system to verify an identity of said user (para. 0009, the system includes an authentication database, wherein the server authenticates the user by comparing a unique identifier of the user with the authentication database.  The unique identifier can be a biometric identifier.), 
Albisu does not explicitly teach the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity. 
However, Tussy teaches the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity (para. 0128, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed (notice of a failed biometric identity validation). The authentication server 120 may then allow the user to try again to log in via the facial recognition login system, or the authentication server 120 may require the user to enter typical account credentials. Para. 0145, if a user unsuccessfully attempts to login via the authentication system a predetermined number of times, such as three times for example, then the authentication system locks the account and sends an email to the email address informing the user of the unsuccessful login attempts (a security alert notice). The email might also include one or more pictures of the person who failed to login and GPS or other data from the login attempt. The user may then confirm whether this was a valid login attempt and reset the system, or the user may report the login attempt as fraudulent.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Albisu to include the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity, as taught by Tussy, in order to prevent fraudulent transactions by unauthorized users of a mobile device (Albisu, para. 0035).
Regarding claim 8, Albisu teaches a software Biometric Verification Application/System for verifying a personal identity of an user of an identity secured electronic system comprising software enabling a software event triggered real-time biometric identity validation to enable the validation/re-validation of said user's personal identity during said user's use of said identity secured electronic system enabling a validation/re-validation software event during said user's use of said identity secured electronic system to verify an identity of said user (para. 0009, the system includes an authentication database, wherein the server authenticates the user by comparing a unique identifier of the user with the authentication database.  The unique identifier can be a biometric identifier.), 
Albisu does not explicitly teach the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity, further comprising software enabling a current geographic location of a user to be validated/re-validated using a current geographic location of said user and the issue of a security alert notice and notice of a failed current geographic location validation to said identity secured electronic system to enable re-validation by said identity secured electronic system whenever said current geographic location validation fails to validate/re-validate said user's current geographic location.
However, Tussy teaches the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity (para. 0128, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed (notice of a failed biometric identity validation). The authentication server 120 may then allow the user to try again to log in via the facial recognition login system, or the authentication server 120 may require the user to enter typical account credentials. Para. 0145, if a user unsuccessfully attempts to login via the authentication system a predetermined number of times, such as three times for example, then the authentication system locks the account and sends an email to the email address informing the user of the unsuccessful login attempts (a security alert notice). The email might also include one or more pictures of the person who failed to login and GPS or other data from the login attempt. The user may then confirm whether this was a valid login attempt and reset the system, or the user may report the login attempt as fraudulent.), further comprising software enabling a current geographic location of a user to be validated/re-validated using a current geographic location of said user (Para. 0096, part of the mobile device 304 is a location detection module 324 configured to determine the location of the mobile device, such as with triangulation or GPS. Para. 0168, the credentials could also include GPS information where login is only allowed within certain geographic locations as defined during enrollment. In one configuration the GPS coordinates of the mobile device are recorded and logged for a login attempt or actual login. Some applications may only allow a user to login when at specified location such as a secure government facility or at a hospital. Para. 0240, one embodiment teaches that the GPS information from the mobile device may also be sent to the authentication server to authenticate and allow the retail transaction. For example, the GPS coordinates from the mobile device may be compared with the coordinates of the retail establishment to confirm that the user is actually present in the retail establishment (location of a user to be validated/re-validated).) 
and the issue of a security alert notice and notice of a failed current geographic location validation to said identity secured electronic system to enable re-validation by said identity secured electronic system whenever said current geographic location validation fails to validate/re-validate said user's current geographic location. (Para. 0128, if the credentials provided by the user are not verified, the authentication server may transmit a message to display on the screen of the mobile device 112 indicating that the login attempt failed. The authentication server 120 may then allow the user to try again. Para. 0145, if a user unsuccessfully attempts to login via the authentication system a predetermined number of times, such as three times for example, then the authentication system locks the account and sends an email to the email address informing the user of the unsuccessful login attempts (a security alert notice). The email might also include one or more pictures of the person who failed to login and GPS or other data from the login attempt. The user may then confirm whether this was a valid login attempt and reset the system, or the user may report the login attempt as fraudulent.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Albisu to include the issue of a security alert notice and notice of a failed biometric identity validation to said identity secured electronic system to enable revalidation by said identity secured electronic system whenever said biometric identity validation fails to validate/re-validate said user's personal identity, further comprising software enabling a current geographic location of a user to be validated/re-validated using a current geographic location of said user and the issue of a security alert notice and notice of a failed current geographic location validation to said identity secured electronic system to enable re-validation by said identity secured electronic system whenever said current geographic location validation fails to validate/re-validate said user's current geographic location, as taught by Tussy, in order to prevent fraudulent transactions by unauthorized users of a mobile device (Albisu, para. 0035). 

Regarding claims 2, and 9, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu further teaches further comprising software enabling a determination of a cash transaction amount software event trigger requiring biometric identity validation during said user's use of an electronic system. (Note: interpreted as a transaction for a determined amount, using a computing device, that requires a customer's biometric data to be completed) (Para. 0031, If the transaction amount is above a defined threshold, the user of the mobile device may be prompted to confirm or authorize the charge (event trigger). This is performed by transmitting an authorization request to the mobile device associated with the payment key, and the user's response can include a biometric identifier.

Regarding claims 3, and 10, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu does not teach further comprising software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system.
However, Tussy teaches further comprising software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system. (para. 0162, the application executing on the mobile device could trigger the software application to start saving video frames once the mobile phone is moving in an attempt to acquire facial images. The captured biometric data is then compared to the enrollment data in order to verify the user. If the system detects a face in the frame the mobile device would start to send images, a portion of the image, or biometric data to the server for processing.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Albisu to include further comprising software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system, as taught by Tussy, in order for more secure applications on capable devices to be enabled to require additional layers of biometric identifiers such as fingerprint scanning, finger capillary patterns, etc. (Albisu, para. 0043-0044).

Regarding claims 4, and 11, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu further teaches further comprising software enabling a determination of a geographic location software event trigger requiring biometric identity validation during said user's use of an electronic system. (Para. 0040-0041, in embodiments a GPS unit within mobile device 701 determines a location of the mobile device, logic on the device or the network correlates the location with a specific retailer, and requires the user to authenticate via a credential. Para. 0035, user authentication credentials can be a biometric identifier.)

Regarding claims 5, and 12, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu further teaches further comprising software enabling a determination of a cash transaction amount software event trigger requiring biometric identity validation during said user's use of an electronic system (Para. 0031. Para. 0037, if the amount to be charged in a transaction is higher than a predefined amount an authorization request is sent to the user's mobile device. The authorization request requires a positive response for the transaction to proceed.)
Albisu does not teach software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system.
However, Tussy teaches software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system (para. 0162, the application executing on the mobile device could trigger the software application to start saving video frames once the mobile phone is moving in an attempt to acquire facial images. The captured biometric data is then compared to the enrollment data in order to verify the user. If the system detects a face in the frame the mobile device would start to send images, a portion of the image, or biometric data to the server for processing.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Albisu to include software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system, as taught by Tussy, in order for more secure applications on capable devices to be enabled to require additional layers of biometric identifiers such as fingerprint scanning, finger capillary patterns, etc. (Albisu, para. 0043-0044).

Regarding claims 6, and 13, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu further teaches further comprising software enabling a determination of a cash transaction amount software event trigger requiring biometric identity validation during said user's use of an electronic system (Para. 0031. Para. 0037, if the amount to be charged in a transaction is higher than a predefined amount an authorization request is sent to the user's mobile device. The authorization request requires a positive response for the transaction to proceed.) and software enabling a determination of a geographic location software event trigger requiring biometric identity validation during said user's use of an electronic system. (Para. 0040-0041, in embodiments a GPS unit within mobile device 701 determines a location of the mobile device, logic on the device or the network correlates the location with a specific retailer, and requires the user to authenticate via a credential. Para. 0035, user authentication credentials can be a biometric identifier.)

Regarding claims 7, and 14, the combination of Albisu, and Tussy teaches all of the limitations of claims 1, and 8 above. Albisu further teaches further comprising software enabling a determination of a cash transaction amount software event trigger requiring biometric identity validation during said user's use of an electronic system (Para. 0031. Para. 0037, if the amount to be charged in a transaction is higher than a predefined amount an authorization request is sent to the user's mobile device. The authorization request requires a positive response for the transaction to proceed.), and
software enabling a determination of a geographic location software event trigger requiring biometric identity validation during said user's use of an electronic system. (Para. 0040-0041, in embodiments a GPS unit within mobile device 701 determines a location of the mobile device, logic on the device or the network correlates the location with a specific retailer, and requires the user to authenticate via a credential. Para. 0035, user authentication credentials can be a biometric identifier.)
Albisu does not teach software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system.
However, Tussy teaches further comprising software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system. (para. 0162, the application executing on the mobile device could trigger the software application to start saving video frames once the mobile phone is moving in an attempt to acquire facial images. The captured biometric data is then compared to the enrollment data in order to verify the user. If the system detects a face in the frame the mobile device would start to send images, a portion of the image, or biometric data to the server for processing.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Albisu to include further comprising software enabling a determination of an application interaction software event trigger requiring biometric identity validation for an interaction by said user's use of an electronic system, as taught by Tussy, in order for more secure applications on capable devices to be enabled to require additional layers of biometric identifiers such as fingerprint scanning, finger capillary patterns, etc. (Albisu, para. 0043-0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682